Citation Nr: 1523086	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbar paravertebral myositis, degenerative disc disease L5-S1 (hereinafter, "lumbar spine disorder").

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for osteopenia/osteoporosis.

5.  Entitlement to service connection for patellar degenerative joint disease, bilateral knees.

6.  Entitlement to service connection for allergies.

7.  Entitlement to service connection for erectile dysfunction.  

8.  Entitlement to service connection for bilateral carpal tunnel syndrome.

9.  Entitlement to service connection for tibial radiculopathy.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

11.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  

12.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder and anxiety.

13.  Entitlement to service connection for diabetes mellitus, type II.

14.  Entitlement to service connection for sleep apnea.

15.  Entitlement to service connection for a right eye disorder, to include loss of vision.

16.  Entitlement to service connection for glaucoma.

17.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from 1989 to 1989, and from August 2005 to November 2006 which included service in Iraq.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In regard to the psychiatric disorder claims(s), the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes, however, that the evidence indicates different diagnoses based upon different symptomatology.  In pertinent part, a December 2014 VA examination diagnosed both PTSD and major depressive disorder; found that the symptomatology of the two conditions could be differentiated; and identified the different symptoms of each.  Therefore, the Board has decided to treat the different diagnoses as different issues.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in October 2010.  A transcript of this hearing is of record.

The Board acknowledges that additional evidence was added to the record after claims were last adjudicated below, to include VA medical examinations related to the lumbar spine and PTSD claims.  The Veteran's accredited representative waived initial agency of original jurisdiction (AOJ) review of such evidence on his behalf in accord with 38 C.F.R. § 20.1304(c) (2014).

For the reasons addressed in the REMAND portion of the decision below, the Veteran's left shoulder, osteopenia/osteoporosis, bilateral knee, allergies, erectile dysfunction, bilateral carpal tunnel syndrome, TDIU, psychiatric disorder other than PTSD, diabetes, sleep apnea, right eye, glaucoma, and 38 U.S.C.A. § 1151 claims are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Even when taking into consideration the Veteran's complaints of pain, his service-connected lumbar spine disorder has not been manifested by forward flexion of 30 degrees or less; or ankylosis; or incapacitating episodes as defined by VA regulations.

2.  The competent and credible evidence of record reflects the Veteran's bilateral lower extremity radiculopathy (i.e., the claimed tibial radiculopathy) is associated neurologic impairment of his service-connected lumbar spine disorder.  Both extremities are manifested by mild incomplete paralysis.

3.  The preponderance of the competent medical and other evidence of record does not reflect the Veteran has any associated neurologic impairment of his lumbar spine disorder other than the radiculopathy of the lower extremities.

4.  The competent and credible evidence of record reflects the Veteran has PTSD due to in-service stressors that resulted in "fear of hostile military or terrorist activity."




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2014).

2.  The criteria for a grant of a separate compensable rating of 10 percent for radiculopathy, right lower extremity (claimed as tibial radiculopathy) are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 4.124a; Diagnostic Code 8520 (2014).  

3.  The criteria for a grant of a separate compensable rating of 10 percent for radiculopathy, left lower extremity (claimed as tibial radiculopathy) are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 4.124a; Diagnostic Code 8520 (2014).  

4.  The criteria for a grant of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

For the reasons stated below, the Board finds that service connection is warranted for the Veteran's PTSD, and that separate compensable ratings are warranted radiculopathy of the bilateral lower extremities (i.e., the claimed tibial radiculopathy).  As this represents a complete grant of the benefits sought on appeal with respect to these claims no further discussion of VA's duties to notify and assist is required for these claims.

Regarding the lumbar spine and osteopenia/osteoporosis claims, the Board notes that the Veteran was sent notification via letters dated in November 2007, April 2008, and January 2010, all of which were received prior to the last adjudication of these claims below via an August 2011 Statement of the Case (SOC).  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate a service connection claim, the information and evidenced used by VA to determine disability rating(s) and effective date(s), what information and evidence he must submit, and what information and evidence will be obtained by VA.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the lumbar spine claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the October 2010 DRO hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence documenting symptoms of his service-connected lumbar spine disorder that is not reflected by the evidence already of record.  Moreover, he was accorded VA medical examinations in July 2008, February 2010, and December 2014 which evaluated his service-connected lumbar spine disorder.  As detailed below, the February 2010 VA examination also found he did not have osteopenia/osteoporosis.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No inaccuracies or prejudice is demonstrated with respect to the findings on these examinations, nor has the Veteran indicated his lumbar spine disorder has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned October 2010 DRO hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO accurately noted the appellate issues, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

II.  Lumbar Spine

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In this case, the record reflects the Veteran's service-connected lumbar spine, has consistently been manifested by complaints of pain.  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be taken into account when evaluating these disabilities.  Further, as detailed below, it is noted that repetitive motion testing was done on VA examinations in this case in an effort to simulate the effect of pain during flare-ups.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Analysis

In this case, the Board finds that even when taking into consideration the Veteran's complaints of pain, his service-connected lumbar spine disorder has not been manifested by forward flexion of 30 degrees or less.  For example, the July 2008 VA examination found he initially had forward flexion to 80 degrees, with pain at 60 degrees.  After repetitive motion testing, he had decreased flexion to 60 degrees.  Similarly, the February 2010 VA examination originally showed flexion to 70 degrees, with pain at 60 degrees.  After repetitive motion testing, he had decreased flexion to 60 degrees.  The more recent December 2014 VA examination showed forward flexion to 80 degrees, but with no change after repetitive motion testing.  None of the other evidence of record demonstrates the Veteran had limitation of flexion to the extent necessary for a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.

The Board further finds that the Veteran's service-connected lumbar spine disorder has not been manifested by ankylosis.  All of the aforementioned VA examinations in July 2008, February 2010, and December 2014 explicitly found there was no ankylosis of the spine.  Additionally, ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, the aforementioned forward flexion findings clearly reflect the Veteran does not have immobility and/or consolidation of the lumbar spine.  Therefore, he is not entitled to a rating in excess of 20 percent during this period under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes which provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

In this case, however, all of the aforementioned VA examinations in July 2008, February 2010, and December 2014 explicitly found the Veteran did not have incapacitating episodes.  A thorough review of the other evidence of record does not otherwise demonstrate the Veteran's service-connected lumbar spine disorder has been manifested by period(s) of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician; i.e., incapacitating episodes as defined by VA regulation.  As such, he does not warrant consideration under this Formula.

For these reasons, the Board must find that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 20 percent for his service-connected lumbar spine disorder.  In making this determination, the Board took into account the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra; as well as the Veteran's complaints of pain and the applicable regulatory provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, a thorough review of the record does not indicate any distinctive period(s) where it was documented the Veteran had impairment that would warrant an increased schedular rating even when taking into account his complaints of pain.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the symptomatology associated with the service-connected lumbar spine disorder.  As discussed above, this disability is primarily manifested by pain and resulting functional impairment to include limitation of motion.  Pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board must consider the impairment attributable pain when evaluating the appropriate schedular rating.  Therefore, to consider such impairment as the basis for an extraschedular rating would be in violation of the prohibition against pyramiding under 38 U.S.C.A. § 1155 and 38 C.F.R. § 4.14; i.e., the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology.  This case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization due solely to the lumbar spine disorder.  The Board finds the applicable rating criteria are therefore adequate to evaluate the Veteran's service-connected disabilities in this case, and referral for consideration of extraschedular rating for the disability itself is not warranted.

The Board also notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, the Board notes that the Veteran has already perfected an appeal on this issue, and it is part of the REMAND portion of the decision below.

The Board further observes that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides that any associated neurologic abnormalities, including but not limited to bowel or bladder involvement, are to be rated separately under the appropriate Diagnostic Code.  In this case, the Veteran has already perfected an appeal on the issue of entitlement to service connection for tibial radiculopathy.  Further, the December 2014 VA examiner found the Veteran had radiculopathy of the lower extremities due to his service-connected lumbar spine disorder.

In evaluating the extent of this neurologic impairment, the Board finds that it appears analogous to impairment of the sciatic nerve, which is evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this Code, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild. 

In this case, the evidence, to include the December 2014 VA medical examination as well as the Veteran's own contentions, reflects the neurologic impairment is indicative of mild incomplete paralysis for both of the lower extremities.  For example, the examiner stated the Veteran had mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of both lower extremities due to the radiculopathy.  Although the Board is not bound by the examiner's description of these conditions as mild, this finding, as well as the other evidence of record, reflects little or no functional impairment due to the radiculopathy of both lower extremities.  As such, the Board finds it is consistent with mild incomplete paralysis, warranting a 10 percent evaluation for both extremities.

In view of the grant of separate compensable ratings for radiculopathy of both lower extremities, the Board finds it also resolved the Veteran's claim of service connection for tibial radiculopathy.

The Board further finds that preponderance of the competent medical and other evidence of record does not reflect the Veteran has any associated neurologic impairment of his lumbar spine disorder other than the radiculopathy of the lower extremities.  No such impairment is demonstrated by the aforementioned VA examinations or the other evidence of record.  Moreover, the December 2014 VA examination explicitly found there was no other associated neurologic impairment besides the radiculopathy.

II.  Service Connection

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

The record reflects the Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War period.  Under 38 U.S.C.A. § 1117, service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See also 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) ; see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

PTSD

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997)).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Board notes that there has been a significant change in the law regarding PTSD claims during the pendency of this case.  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

As noted in the Introduction, the Veteran had active service in Iraq during the Persian Gulf War era.  Therefore, his purported stressors based upon "fear of hostile military or terrorist activity" have been conceded below.

The Board observes that his claim of service connection for PTSD was denied below, in essence, on the basis, that he did not satisfy the DSM criteria for a diagnosis of PTSD.  For example, various psychiatric treatment records diagnosed his condition as a mood disorder.  A May 2011 VA examination explicitly found that he did not meet the DSM criteria for a diagnosis of PTSD; and diagnosed his psychiatric disability as an alcohol induced mood disorder.  

The Board notes, however, that a more recent February 2015 VA examination did find that the Veteran satisfied the DSM criteria for a diagnosis of PTSD.  Furthermore, the examiner stated that the Veteran's purported stressors, including those based upon "fear of hostile military or terrorist activity," were sufficient to support a diagnosis of PTSD.  In short, there is competent medical evidence which diagnoses the Veteran with PTSD in accord with the requisite DSM criteria, and which relates that diagnosis to his conceded in-service stressors.  Additionally, the Board reiterates the law mandates resolving all reasonable doubt in favor of the Veteran in this case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In pertinent part, the Court stated in Alemany v. Brown, 9 Vet. App. 518 (1996) that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects the Veteran has PTSD due to in-service stressors that resulted in "fear of hostile military or terrorist activity."  Therefore, service connection is warranted for this disability.

ORDER

A rating in excess of 20 percent for service-connected lumbar spine disorder is denied.

A separate compensable rating of 10 percent for radiculopathy of the right lower extremity as associated with service-connected lumbar spine disorder is granted, subject to the law and regulations regarding the payment of monetary benefits.

A separate compensable rating of 10 percent for radiculopathy of the left lower extremity as associated with service-connected lumbar spine disorder is granted, subject to the law and regulations regarding the payment of monetary benefits.

Service connection for PTSD is granted.


REMAND

Initially, the Board notes that the Veteran's claims of service connection for psychiatric disorder other than PTSD, diabetes, sleep apnea, right eye, glaucoma; and for compensation under 38 U.S.C.A. § 1151 were all denied by a March 2015 rating decision.  The record reflects the Veteran submitted a timely Notice of Disagreement (NOD) to that decision in April 2015.  However, the record available for the Board's review does not reflect a SOC has been promulgated on this claim.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

Regarding the left shoulder, osteopenia/osteoporosis, bilateral knee, and carpal tunnel syndrome claims, the Board notes the Veteran did not have any evidence of joint or neurologic problems prior to his 2005 to 2006 period of service in Iraq.  For example, he consistently indicated on Reports of Medical History completed in January 1989, May 1997, and December 2001, that he had no such problems.  Further, the Veteran's upper and lower extremities, as well as neurologic system, were consistently evaluated as normal on concurrent examinations.  He also indicated he had no such problems in a 2005 pre-deployment questionnaire.  However, on a post-deployment questionnaire he reported he developed swollen, stiff or painful joints; as well as numbness or tingling in the hands.  There are also Statements of Medical Evaluation and Duty Status which indicate, in pertinent part, that he sustained a right knee contusion while on active duty in October 2006; and that such injury was within the line of duty.

Despite the foregoing, it does not appear any of the VA examinations accorded to the Veteran in this case addressed this evidence of reported in-service symptomatology, or his account of recurrent symptoms since service.  Although the December 2014 VA examination did indicate the Veteran had radiculopathy of the bilateral upper extremities due to his service-connected cervical spine disorder, it is not clear whether this is the same condition as the claimed bilateral carpal tunnel syndrome.  Further, it does not appear that any of the VA examinations specifically addressed whether any of the claimed conditions, to include the claimed allergies, erectile dysfunction, and GERD were due to an undiagnosed illness or a medically unexplained chronic multi symptom illness in accord with 38 U.S.C.A. § 1117 and 3.317.  

In view of the foregoing, the Board must find that the VA medical examinations in this case are not adequate for resolution of the Veteran's left shoulder, bilateral knee, carpal tunnel syndrome, allergies, erectile dysfunction, and GERD claims.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is also required to accord the Veteran an examination that does adequately address the nature and etiology of these claimed conditions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Finally, in regard to the TDIU claim, the Board notes that the resolution of the aforementioned claims may affect whether the Veteran is entitled to this benefit.  Similarly, the Board's grant of service connection for PTSD may also affect his entitlement to this benefit.  However, the Board is precluded from assigning the initial disability rating(s) and effective date(s) for the PTSD.  Therefore, the TDIU claim is inextricably intertwined with this development and the Board must defer adjudication of this claim until the requisite development has been completed on the other claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case (SOC) as to the issue of entitlement to service connection psychiatric disorder other than PTSD, diabetes, sleep apnea, right eye, glaucoma; and for compensation under 38 U.S.C.A. § 1151 for an eye disorder.  Advise him of the time period in which to perfect an appeal as to these issues.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for left shoulder, knees, carpal tunnel syndrome, allergies, erectile dysfunction, and GERD since July 2009.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left shoulder, knees, carpal tunnel syndrome, allergies, erectile dysfunction, and GERD symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate his claimed left shoulder disorder, osteopenia/osteoporosis, bilateral knee disorder, carpal tunnel syndrome, allergies, erectile dysfunction, and GERD.  The claims folder should be made available to the examiner for review before the examination.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the claimed disabilities are attributable to a known clinical diagnosis.   If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?   Please specifically indicate whether the carpal tunnel syndrome is due to the service-connected cervical spine disorder.

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?  Please specifically indicate whether the carpal tunnel syndrome was aggravated by the service-connected cervical spine disorder.

A complete rationale for any opinions expressed on the examination should be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, readjudicate the left shoulder, knees, carpal tunnel syndrome, allergies, erectile dysfunction, and GERD claims in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


